Citation Nr: 0014291	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-02 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
right knee disability.


FINDINGS OF FACT

1.  In April 1969 the RO notified the veteran that it was 
denying his claim for service connection for a right knee 
disorder.  The veteran did not appeal within one year of 
being notified.

2.  The additional evidence submitted since April 1969 
includes letters from a private physician who gives an 
opinion that the veteran's current knee disability is the 
result of the knee injury which happened in-service.

3.  This information has not previously been considered and 
bears directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The April 1969 RO determination, which denied entitlement 
to service connection for a right knee disorder is final. 38 
U.S.C.A. § 4005 (1964); 38 C.F.R. § 19.153 (1969); (currently 
38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 
20.1103 (1999)).

2.  Evidence accumulated since the April 1969 RO 
determination is new and material. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's reopened claim is well grounded in light of 
the new and material evidence. 38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a letter dated April 28, 1969, the RO denied service 
connection for a right knee disability, finding that the 
injury sustained inservice was acute and transitory.  The 
veteran did not appeal.  While the veteran was apparently not 
notified of his appellate rights or of the time limit to 
submit a notice of disagreement, the RO's failure to notify 
does not extend the applicable time limit for taking this 
action.  38 C.F.R. §§ 19.09, 19.10 (1969).  The veteran did 
not submit a notice of disagreement within one year of this 
letter and the decision became final.  38 C.F.R. §§ 3.104, 
19.118 (1969).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993). The Court has reviewed 
and upheld the standards regarding the issue of finality.  
Reyes v. Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991). However, a decision by the U.S. Court of Appeals for 
the Federal Circuit invalidated this standard on the grounds 
that it could impose a higher burden on a veteran than 
imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. § 
3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc); see also Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

Service medical records previously before the RO revealed 
treatment twice in the same day for a strained right knee in 
December 1960.  He was initially treated with an ace bandage 
and told to return in the morning, but returned later that 
day complaining that it felt worse.  He was treated with 
elevation and ice pack and advised to see a doctor in the 
morning.  An undated notation directly below this entry 
revealed that X-rays were negative; he had tender areas 
including just below the knee and in quadriceps tendon.  He 
was given an ace bandage and crutches.  The remainder of the 
service medical records, including the separation 
examination, was negative for any right knee findings.

Also previously considered were medical records from February 
1969 to March 1969 concerning treatment for his right knee.  
A February 1969 hospital record gave a history regarding 
complaints of pain, locking and giving way of the right knee 
of approximately six months duration.  The knee was described 
as having first been injured in the Navy.  Subsequently he 
was said to have had periods of acute crepitation and 
buckling of the knee, with gradual recovery until 
approximately six months ago, when he injured the knee 
walking on uneven ground.  Since that time the knee popped 
and buckled frequently.  He was said to have evidence of a 
torn medial cartilage and was hospitalized for definitive 
treatment.  He underwent an arthrotomy of the right knee with 
removal of medial semilunar cartilage and loose bodies.  The 
diagnosis was torn medial semilunar cartilage with multiple 
loose bodies.

Evidence submitted since April 1969 includes two lay 
statements submitted in November 1997 and December 1997 
wherein the authors asserted that they remembered the veteran 
having problems with his right knee ever since he left 
service.  

Also submitted since April 1969 were progress notes from a 
private medical facility from 1996 to 1997.  Of note is a 
September 1996 progress note, which included a history of 
progressive knee pain for a number of years, with a history 
of an injury in the Navy in 1959.  The impression rendered 
was osteoarthritis, right knee greater than left, and total 
knee replacement was recommended.  

Among the progress notes was a letter dated in December 1997 
from a private physician who treated the veteran for 
osteoarthritis of the right knee, with a total knee 
replacement performed in November 1996.  The physician noted 
that the veteran related a history of an injury in the Navy 
previously, which the veteran believed set the stage for the 
subsequent development of arthritis.  The physician stated 
that although it is difficult to ascertain whether or not the 
prior injury is the sole cause of the arthritis, it is not 
uncommon to see Navy injuries ultimately result in the 
development of arthritis in the knee years later.

Also submitted was a letter dated in October 1997 from 
another private physician who asserted that the veteran 
underwent a total knee replacement in November 1996, and that 
this was related to degenerative change from a post traumatic 
injury suffered in the Navy.  The initial trauma was said to 
have occurred in the Navy and while it took many years to 
result in joint replacement, it certainly did result in that.  

A second letter was submitted in March 1998 by the same 
physician who wrote the October 1997 letter.  He asserted 
that the veteran provided him with records dating back to 
December 1960, when he was seen in sick call for a knee 
problem.  The veteran informed him that this was the 
beginning of his knee problems and that he was treated with 
an ace bandage and given crutches.  Standard X-rays were 
noted to be negative.  The physician gave an opinion that it 
was likely that this problem in 1960 was the initial injury 
that eventually led to a total joint replacement.

The Board finds that the medical evidence, namely the above 
described letters from the veteran's private physicians, is 
"new" as it was not available for review in April 1969, and 
that it is "material" since it bears directly on matters 
which were the bases of the prior denial of service 
connection.  The Court has held that the credibility of 
evidence must be presumed for the purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Therefore, as the Board finds the medical 
records from 1996 to 1997 and the private physicians' letters 
of October 1997, November 1997 and March 1998 added to the 
record are "new and material" to the veteran's claim, the 
claim is reopened.  See 38 C.F.R. § 3.156.

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and whether 
VA has met its duty to assist in the development of the claim 
prior to a de novo review on the merits of the claim.  See 
Elkins, No. 97-1534; Winters, No. 97-2180. The issue of well-
groundedness is addressed in the following section and the 
issue of the VA's duty to assist is addressed in the remand 
portion of this decision.

Well-groundedness

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1111 
(West 1991); 38 C.F.R. § 3.303 (1999).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation. 
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza, 7 Vet. App. at 
506. In the absence of competent medical evidence of a causal 
link to service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Upon review of the evidence both old and new, the Board finds 
that the competent medical evidence reveals a current 
disability of the right knee, there is evidence of a knee 
injury in service, and the physician's letters of October 
1997 and March 1998 suggest a nexus between the current knee 
disability and the injury in service; therefore, the Board 
concludes that the claim is well- grounded.


ORDER

New and material evidence having been submitted to reopen the 
claim for entitlement to service connection for a right knee 
disability, the claim is reopened.

The veteran's claim for entitlement to service connection for 
a right knee disability is well grounded.


REMAND

The Board notes the Court has held that prior to a de novo 
review on the merits for a reopened claim it must be shown 
that VA has met its duty to assist in the development of the 
underlying service connection claim.  See Elkins, No. 97- 
1534; Winters, No. 97-2180.  VA has a statutory duty to 
assist in the development of evidence pertinent to a well- 
grounded claim. 38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

In this case, the record reflects the veteran has not been 
provided a VA examination for an opinion as to the etiology 
of his present right knee disorder.  He also is said to have 
undergone a total right knee replacement in November 1996, 
the records of which may be pertinent in this case.

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken. 38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for any right knee disorder, not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran, including those mentioned 
above, to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The RO should schedule the veteran 
for an orthopedic examination for the 
purpose of determining the nature and 
severity of his claimed right knee 
disorder.  All indicated tests and 
studies should be undertaken.  The entire 
claims file to include records obtained 
pursuant to the above, should be directed 
to the VA examiner a medical opinion 
regarding the relationship between the 
veteran's in-service complaints of right 
knee problems, particularly those 
reported in December 1960, and any 
current right knee pathology.  After 
review of the record and examination of 
the veteran, the examiner is requested to 
identify the nature and extent of any 
right knee disability and determine 
whether it is more likely, less likely, 
or as likely as not that this current 
right knee disability began in-service.  
If it appears the in-service phenomenon 
was acute and transitory, that should 
also be noted.  The examiner should 
identify the information on which any 
opinion is based.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full. In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue of 
entitlement to service connection on the 
merits.  In the event the benefit sought 
is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. §  7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
be returned to the Board for further appellate consideration.  
By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
claim.  The purpose of the REMAND  is to further develop the 
record.  No action is required of the veteran until he is 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 


